NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM F. JENSEN,                              No.    18-35579

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01963-MJP

 v.
                                                MEMORANDUM*
STATE OF WASHINGTON, by and
through its office of Governor and by and
through its Washington State Department of
Corrections; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                     Argued and Submitted November 4, 2019
                              Seattle, Washington

Before: GOULD and NGUYEN, Circuit Judges, and R. COLLINS,** District
Judge.

      Appellant William F. Jensen appeals the district court’s grant of summary

judgment. This Court has jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
district court’s decision de novo, Ah Quin v. Cty. of Kauai Dep’t of Transp.,

733 F.3d 267, 270 (9th Cir. 2013), we affirm.

      Appellant is an inmate in a Washington State Department of Corrections

facility. Appellant asserts that in 2010 he witnessed a correctional officer

physically and sexually threaten another inmate and Appellant reported the

correctional officer’s behavior. After reporting, Appellant alleges that the

correctional staff began retaliating against him. Subsequently, Appellant brought

suit and the district court dismissed Appellant’s case as time-barred.

      The district court’s dismissal of Appellant’s claim was proper. The parties

did not dispute that the applicable statute of limitations for Appellant’s cause of

action was three years. See Wilson v. Garcia, 471 U.S. 261, 266–67, 276 (1985);

Wash. Rev. Code § 4.16.080. The actions that gave rise to Appellant’s Complaint

took place in 2010 and 2011. Appellant did not file his Complaint until December

22, 2016.

      On appeal, Appellant asserts that his cause of action was subject to a Heck

bar and is timely. See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). However,

an appellant’s argument will not be considered where it is raised for the first time

on appeal. See Bolker v. Comm’r, 760 F.2d 1039, 1042 (9th Cir. 1985). Because

Appellant did not raise his Heck argument below, it is deemed waived.

      AFFIRMED.


                                          2                                     18-35579